ORDER
This case came before the court for oral argument March 16, 1995, pursuant to an order that had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues should be summarily decided.
*692The defendant appeals from an adjudication of probation violation. The sole issue raised by the appeal is the denial of defendant’s request for a continuance during the pendency of charges filed in the Federal District Court for Rhode Island. He cites State v. DeLomba, 117 R.I. 673, 370 A.2d 1273 (1977) for the proposition that the pendency of charges filed by the United States government should have entitled him to a continuance of the violation hearing. The trial justice, however, gave the defendant use and derivative use immunity with respect to any testimony which he might give at the hearing. The United States Attorney by letter agreed to respect that use and derivative use immunity during the government’s case in chief. The defendant did not testify at the violation hearing.
We are of the opinion that the requirements of State v. DeLomba were satisfied by the granting of use and derivative use immunity and the agreement of the United States Attorney to respect such grant. See also Murphy v. Waterfront Commission of New York Harbor, 378 U.S. 52, 84 S.Ct. 1594, 12 L.Ed.2d 678 (1964).
Consequently, the trial justice did not err in declining the continuance. The defendant’s appeal is denied and dismissed. The adjudication of violation is affirmed.